Exhibit 99.1 Investors, analysts and other interested parties can access Brookfield Residential’s 2011 Third Quarter Results as well as the Shareholders’ Letter, and Supplemental Information on Brookfield Residential’s website under the Investors /Financial Reports section at www.brookfieldrp.com. The 2011 Third Quarter Results conference call can be accessed via webcast on November 2, 2011 at 11 a.m. Eastern Time at www.brookfieldrp.com or via teleconference at 1-800-319-4610 toll free in North America. For overseas calls please dial 1-604-638-5340, at approximately 10:50 a.m. Eastern Time. The teleconference taped rebroadcast can be accessed until December 2, 2011 at 1-800-319-6413 or 604-638-9010 (Password 1231#). BROOKFIELD RESIDENTIAL REPORTS 2 AND ANNOUNCES LIQUIDITY ENHANCEMENTS Calgary, Alberta, November 2, 2011 – (BRP: NYSE/TSX) Brookfield Residential Properties Inc. (“Brookfield Residential”) today announced financial results for the quarter ended September 30, 2011: (US$ millions, except per unit activity) Three Months Ended Sept. 30 Nine Months Ended Sept. 30 Operating Data Lot closings (units) Average lot price (per lot equivalent) $ Home closings (units) Average home selling price (per unit) $ Net new home orders (units) Backlog of homes (units at end of period) For the nine months ended September 30, 2011, the financial results reflected continued strength in the Canadian markets while challenges remained in the U.S. markets. Land revenues for the nine months ended September 30, 2011 increased 45% due to an increase in average lot selling prices and the non-recurring land margins from the change in business practice for lot sales in Alberta. Home closings and housing revenue for the nine months ended September 30, 2011 declined by approximately 30% in comparison to the same period last year. The decline in home closings is largely a result of the reduced backlog entering 2011.However, net new home orders for the nine months ended September 30, 2011 were 13% higher compared to the same period in 2010, and for the quarter increased 60%. Results of Operations Three Months Ended Sept. 30 Nine Months Ended Sept. 30 (US$ millions, except per share amounts) Total revenue $ Land revenue 91 Housing revenue Gross margin - $ 70 74 Gross margin - % 31
